DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 5-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original independent claim 1 and new independent claims 5 and 8 are directed to related laser processing method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed require “the liquid flows from the groove in opposing directions”, “wherein the liquid is applied onto the upper surface of the workpiece via an opening in a liquid jetting unit and wherein the laser is directed toward the workpiece via the opening”, and “applying the liquid toward the workpiece in a direction that is perpendicular to the upper surface of the 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.   Accordingly, claims 5-14 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
In view of submitted amendments, claim interpretation under 112(f) and claim rejection under 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 4/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements. Specifically, the limitation “step of removing debris from inside of grooves by rupture of bubbles”, as recited in claim 1, has been interpreted to read on the subject matter from paragraph [0054] of the published specification.  Further, the “rupture of the microbubbles B removes the debris which is liable to adhere to inside walls of the groove 110 in the manner like cavitation” (emphasis added).  Therefore, the Examiner takes the position that a teaching of cavitation would also read on the aforementioned limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20020050489 (hereinafter Ikegami) with U.S. Patent Application Publication No. 20170326688 (hereinafter Turner) provided as evidentiary support and further in view of U.S. Patent Application Publication No. 20040197433 (hereinafter Terada).
Ikegami discloses a laser processing method (laser beam machining method, paragraph [0064] and Fig. 2, reproduced below, Ikegami) for performing groove processing by applying to a workpiece (wafer 10, paragraph [0061] and Fig. 2, Ikegami) a laser beam (laser beam 2A, Fig. 2, Ikegami) of such a wavelength as to be absorbed in the workpiece (wafer 10, paragraph [0061] and Fig. 2, Ikegami).

    PNG
    media_image1.png
    309
    340
    media_image1.png
    Greyscale

In addition, Ikegami discloses disposing a protective member (a composite insulator formed by “[a]n organic silicon dielectric 21, a silicon nitride film 22, and another organic silicon dielectric 23 are layered [i.e., adhered] on the silicon wafer 10”, paragraph [0098] and Fig. 6B, Ikegami) on an upper surface of the workpiece (target surface 10A, Figs. 2 and 6B, Ikegami).  In addition, Ikegami discloses “[i]n the drawings, the same or the similar numerical references denote the same or the similar parts” (paragraph [0048]).

    PNG
    media_image2.png
    229
    234
    media_image2.png
    Greyscale

Further, Ikegami also discloses forming a liquid layer on an upper surface of the protective member (“pure water (not shown) [i.e., liquid layer 8 as shown in Fig. 2] is supplied to the target surfaces 23A”, paragraph [0098] and Fig. 6B, Ikegami) disposed on the upper surface of the workpiece (target surface 10A, Figs. 2 and 6B, Ikegami), after disposing a protective member (composite insulator, Fig. 6B, Ikegami) has been performed (as pure water is supplied to the target surface 23A, it logically follows that the pure water is suppled after the protective member disposing step is performed). 
Additionally, Ikegami also discloses applying the laser beam through the liquid layer to an area of the upper surface of the workpiece to subject the upper surface of the workpiece to groove processing (“the laser beam 2A sequentially machines the organic silicon dielectric 23, the silicon nitride film 22, and the organic silicon dielectric 21 through the running pure water (not shown) [i.e., liquid layer 8 as shown in Fig. 2], and further machines the silicon wafer 11 to Ikegami) and to produce minute bubbles (“air bubbles produced in the irradiation area 12”, paragraph [0108] and Fig. 6B, Ikegami), wherein in the laser beam forms a groove in the workpiece (trench 11T, Figs. 2 and 6B, Ikegami); and removing debris from inside of grooves (“[b]y carrying out laser beam machining through the flowing liquid, the air bubbles and dust produced in the laser irradiation area are continuously removed”, paragraph [0065], Ikegami).
Furthermore, Ikegami discloses wherein the liquid layer (liquid layer 8, Fig. 2, Ikegami) is formed on the upper surface of the protective member (a composite insulator formed by “[a]n organic silicon dielectric 21, a silicon nitride film 22, and another organic silicon dielectric 23 are layered [i.e., adhered] on the silicon wafer 10”, paragraph [0098] and Fig. 6B, Ikegami) by applying the liquid onto the upper surface of the workpiece (target surface 10A, Figs. 2 and 6B, Ikegami) in such a manner that the liquid is jetted toward the area of the upper surface of the workpiece (“the pure water is circulated through the inlet tube 9A and the outlet tube 9B, as shown in FIG. 2, and is controlled so as to flow across the target surface 11A at a constant rate in a uniform direction”, paragraph [0082]) where the laser beam (laser beam 2A, Figs. 2 and 6B, Ikegami) is applied and into the groove (trench 11T, Fig. 6B, Ikegami) formed by the laser beam.
Ikegami discloses “forming a resist film above a wafer via an antireflection film” (paragraph [0026]).  In addition, Ikegami discloses that the wafer can be of “a silicon single crystal substrate, a compound semiconductor substrate, an insulator, or a conductor” (paragraph [0066]).
Furthermore, the Examiner takes the position that the air bubbles produced [i.e., cavitation] by Ikegami would inherently remove debris.  Turner is directed toward laser-based modification of transparent materials and non-transparent materials (paragraph [0005]).  Turner teaches removing debris by rupture of bubbles (“water cavitation helps to eject the debris from the hole”, emphasis added, paragraph [0120]).
However, the cited prior art references do not explicitly teach wherein the liquid flows from the groove in opposing directions.
Terada is directed toward a laser source that removes a film.  Terada teaches that the liquid flowing in uniform and opposing directions as being equivalent for the same purpose of removing debris (paragraphs [0145] and [0147] and Figs. 19 and 20, Terada).


    PNG
    media_image3.png
    347
    335
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    338
    336
    media_image4.png
    Greyscale



It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami to incorporate the teachings of Terada to substitute an uniformly liquid flow to remove debris with an opposing liquid flow to remove debris.  One skilled in the art would have been motivated to combine the references because doing so “contamination of the substrate can be avoided, and the quality of the substrate can be improved. Further, carriage time can be reduced, and throughput can be improved”.  See Terada, paragraph [0221].
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above. Additionally, Ikegami discloses wherein applying the laser beam (“the laser beam 2A to penetrates the aperture 7A and the liquid 8”, paragraph [0058] and Fig. 2, reproduced below, Ikegami) through a transparent plate (“transparent aperture 7A, Ikegami) disposed on an upper side of the liquid layer (pure water (not shown) [i.e., liquid layer 8 as shown in Fig. 2], paragraph [0098] and Fig. 6B, Ikegami).

    PNG
    media_image1.png
    309
    340
    media_image1.png
    Greyscale

Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above. Additionally, Ikegami discloses the protective member (a composite insulator formed by “[a]n organic silicon dielectric 21, a silicon nitride film 22, and another organic silicon dielectric 23 are layered [i.e., adhered] on the silicon wafer 10”, paragraph [0098] and Fig. 6B, Ikegami).  Further, Ikegami discloses multiple options for a protective member “a photoresist, a polyimide film, or a coating dielectric, which includes, for example, an organic silicon dielectric containing a methyl group, and an SOG (Spin on Glass) film” (emphasis added) (paragraph [0193]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami, Turner, Terada, and further in view of an additional embodiment of Ikegami.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, Ikegami discloses wherein the workpiece is a wafer (wafer 10, Figs. 2 and 6B, Ikegami) and an upper surface (target surface 10A, Figs. 2 and 6B, Ikegami).
However, the currently used embodiment of Ikegami does not explicitly disclose a wafer in which a partitioned by a plurality of intersecting division lines, and the laser beam applying step includes applying the laser beam along the division lines.
The embodiment of Ikegami shown in Figs. 10A-10C, reproduced below, discloses a wafer (wafer 60, paragraph [0138] and Figs. 10A-10C, Ikegami) in which a plurality of devices (chips, paragraph [0138] and Figs. 10A-10C, Ikegami) are formed on the upper surface of the workpiece (target surface 10A, Figs. 2 and 6B, Ikegami) while partitioned by a plurality of intersecting division lines (dicing lines, paragraph [0138] and Figs. 10A-10C, Ikegami), and applying the laser beam includes the laser beam along the division lines (“laser beam Ikegami).

    PNG
    media_image5.png
    301
    565
    media_image5.png
    Greyscale


The Examiner takes the position that the wafer 60 is art recognized suitability for wafer 10 for an intended purpose.  The courts have held that "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also MPEP 2144.07.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wafer, as taught by Ikegami, with the wafer, as taught by the additional embodiment of Ikegami, to have a wafer in which a partitioned by a plurality of intersecting division lines, and the laser beam applying step includes applying the laser beam along the division lines.  One skilled in the art would have been .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761